Citation Nr: 0636881	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-35 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of an 
injury to the left latissimus dorsi muscle, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran is right handed and the residuals of an 
injury to the left latissimus dorsi muscle are currently 
manifested by no more than moderate to moderately severe 
disability to Muscle Group II.  

2.  Evidence has not been submitted that tends to show that 
the service-connected residuals of an injury to the left 
latissimus dorsi muscle require frequent hospitalization, is 
unusual, or causes marked interference with employment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of an injury to the left latissimus dorsi muscle 
are not met.  38 C.F.R. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.73, Diagnostic Codes 5302 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated October 2005.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  The letter specifically noted the elements 
necessary to establish an increased rating, and specifically 
requested: "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  Therefore, 
the Board finds that the veteran was provided with the notice 
required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service VA medical 
records, which will be addressed as pertinent.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The veteran's June 2006 Statement in 
Support of Claim reflects that he has no additional evidence 
to submit in support of his claim.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  The notice was provided to the 
veteran prior to the readjudication, and he has not been 
unfairly prejudiced by the timing or content of the notice.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice, if any.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's increased 
rating claim, no initial disability rating or effective date 
matter arises, and so there can be no possibility of any 
unfair prejudice to the veteran under the holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not unfairly prejudicial to the veteran for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The schedular ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (2006).  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  When a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2006).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  Moreover, evaluation of injury 
includes consideration of resulting impairment to the 
muscles, bones, joints and/or nerves, as well as functional 
limitations and painful motion.  See 38 C.F.R. §§ 4.40, 4.41, 
4.44, 4.45, 4.55, 4.56, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 206-207 (1995).

The RO evaluated the veteran's service-connected residuals of 
an injury to the left latissimus dorsi muscle under 
Diagnostic Code 5302 for disabilities of Muscle Group II, 
which includes the latissimus dorsi muscles.  This diagnostic 
code provides a zero percent evaluation for "slight" muscle 
disability of either the dominant or non-dominant side of the 
body, a 20 percent evaluation for a "moderate" muscle 
disability of either the dominant or non-dominant side (the 
veteran's current rating), and a 20 percent evaluation for a 
"moderately severe" muscle disability of the non-dominant 
side and 30 percent for moderately severe muscle disability 
of the dominant side.  A 30 percent rating is also provided 
for a "severe" muscle disability of the non-dominant side, 
and a 40 percent rating is provided for a "severe" muscle 
disability of the dominant side.  38 C.F.R. § 4.73, 
Diagnostic Code 5302.  Limitation of motion associated with a 
disability is accounted for under this criteria, as set forth 
at 38 C.F.R. § 4.56(d) (2006).  This section also defines 
what constitutes a slight, moderate, moderately severe or 
severe disability.

A "moderate" disability of a muscle anticipates a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles anticipates 
a through and through or deep open penetrating wound by a 
small high velocity missile or a large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups, indications on deep palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  38 C.F.R. § 4.56(d)(3).

A "severe" disability of the muscles anticipates through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  There should 
be a history of hospitalization for a prolonged period for 
treatment of wound and a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track, palpation showing loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area and muscles that swell and harden abnormally in 
contraction.  38 C.F.R. § 4.56(d)(4).

A disability evaluation of 20 percent, the veteran's current 
rating, is assigned for a moderate or moderately severe 
disability of the non-dominant side.  The December 2002 VA 
examination report reflects that the veteran is right-handed.  
Therefore, competent medical evidence demonstrates that the 
veteran is right dominant.  As the veteran's current 
disability evaluation is 20 percent, for a "moderate" or 
"moderately severe" disability of his non-dominant side, 
and the next higher disability evaluation of 30 percent 
requires a showing of a "severe" disability affecting 
Muscle Group II, the non-dominant side of his body, the 
record must include competent evidence of a severe disability 
to Muscle Group II in order to award a higher rating.  See 38 
C.F.R.  §§ 4.56(d), 4.73, Diagnostic Code 5302.

Service medical records dated July 1968 reflect that the 
veteran suffered an extensive, deep transverse laceration of 
the back in the mid thoracic area extending from axilla to 
axilla.  The laceration was sutured and treatment included 
blood transfusions. The following month, it was noted that he 
had back spasms; the wound was well-healed.  He continued to 
complain of back troubles later than month, and a physical 
profile was issued indicating that he should not do any heavy 
lifting.  A September 1968 entry noted that the wound was 
well-healed and there was no sign of infection.  

The VA examination report dated December 2002 reflects that 
the veteran has been regularly employed.  He reported taking 
Methocarbomal, Indomethacin, aspirin and other medications, 
as needed, which reduced his pain sufficiently for him to be 
able to work.  He reported that if he fails to take muscle 
relaxers, he can experience an incapacitating back spasm, 
which subsides after taking the medication.  The veteran also 
related that pain and spasm associated with the residuals of 
his wound affected his mobility on the job.  He also reported 
experiencing fatigue and stiffness in his back and shoulders 
after long periods of use.  The examiner found that there was 
pain on palpation of the wound area and mild to moderate 
muscular depression, but no adherence of the scar to the 
lower part of the skin.  Right shoulder forward elevation was 
limited to 125 degrees by pain in the trapezius and 
acromioclavicular joint, abduction to 105 degrees limited by 
pain at the right latissimus dorsi muscle and at the 
acromioclavicular joint.  The left shoulder forward motion 
was limited to 120 degrees by pain level with the end of 
scarring at the posterior aspect of the left axilla and at 
the acromioclavicular joint.  Abduction was limited to 125 
degrees by pain below the scar in the left latissimus dorsi 
muscle and acromioclavicular joint.


In his May 2005 substantive appeal, the veteran stated, in 
part, that he finds it difficult to keep up with the physical 
requirements of his job as a professional truck driver 
because of muscle spasm associated with his knife wound.  VA 
outpatient treatment records dated June to July 2005 reflect 
that the veteran had fallen in the past, suffering a twisted 
back and broken right foot.  However, the VA records do not 
indicate whether the injuries were related to the veteran's 
left latissimus dorsi muscle injury.

The VA examination report dated November 2005 reflects that 
the veteran is employed as a professional truck driver.  The 
veteran takes Methocarbomal, Indomethacin and over-the-
counter medications for pain, which he says reduces the pain 
to a tolerable level.  On a scale of 0 to 10, he says his 
pain is an "8" at times, but during the examination was 
only a "5" or "6."  The veteran reported experiencing 
fatigue associated with his wound after sitting or standing 
too long, and he has pain flare-ups after walking or standing 
all day.  The veteran does not use any assistive devices, and 
has not had any incapacitating episodes during the prior 12 
months, requiring hospitalization.  Bilateral shoulder 
movement was limited by pain to 150 degrees forward flexion.  
He had abduction limited by pain to 150 degrees.  Internal 
and external rotation were essentially normal, without pain, 
bilaterally.  There was mild tenderness around the scar, but 
no spasm was noted.  The strength of the veteran's back and 
shoulder muscles was normal (5/5), and strength of the 
latissimus dorsi muscles was essentially normal (4-5/5).

Based on the foregoing, the Board finds that the residuals of 
an injury to the left latissimus dorsi muscle do not exceed 
moderate to moderately severe disability to Muscle Group II 
under Diagnostic Code 5302, warranting a rating of 20 
percent.

The wound is not through and through, and there was no 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  There are no 
objective findings of ragged, depressed and adherent scars 
indicating wide damage to muscle groups, palpation showing 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area and muscles that swell and harden 
abnormally in contraction.  A higher evaluation is not 
warranted because the latissimus dorsi muscle affected is on 
the veteran's non-dominant side and does not satisfy the 
criteria for a "severe" disability, as discussed above.  
See 38 C.F.R. §§ 4.57(d)(3), (4), 4.73, Diagnostic Code 5302 
(Muscle Group II).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).  Although the 
veteran has shown pain on extremes for range of motion, the 
Board finds that the effects of pain reasonably shown to be 
due to the residuals of an injury to the left latissimus 
dorsi muscle are, however, already contemplated by the 20 
percent rating.  There is no objective evidence of further 
dysfunction in the form of atrophy, weakness, or deformity.  
There is no indication in the current record that pain due to 
the disability causes functional loss greater than that 
contemplated by the currently assigned 20 percent evaluation.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

No evidence has been presented showing factors not already 
contemplated by the rating criteria, such as frequent periods 
of hospitalization due solely to the veteran's service-
connected disability, so as to render impractical the 
application of the regular schedular standards and 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

At no time during the pendency of this appeal has the 
veteran's disability met the requirements for a rating higher 
than 20 percent.  Therefore, a staged rating is not 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).




ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of an injury to the left latissimus dorsi muscle, 
is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


